EXHIBIT 10.1

--------------------------------------------------------------------------------

 

April 3, 2006
 

James Corcoran
 

Dear James,

Congratulations! On behalf of Washington Mutual, Inc. ("Washington Mutual" or
"the Company"), I am pleased to offer you the position of President, Retail
Banking, with a Corporate title of Executive Vice President, pending approval by
the Board of Directors. We currently expect that you will start on or before May
15, 2006 in our Seattle office, subject to your release by your present
employer. You will report directly to Steve Rotella. This letter outlines the
terms of your new position.  In addition to this letter, you will receive the
Company’s standard change in control agreement (entitled “Employment
Agreement”), which becomes effective only upon a change in control as that term
is defined in the Employment Agreement.  The terms of employment set forth in
this letter are binding upon the Company notwithstanding Section 14(a) of the
Employment Agreement.  Except as expressly set forth below, however, in the
event of any inconsistencies between this letter and the Employment Agreement,
the Employment Agreement shall control. 

Duties
You will initially have the title of President, Retail Banking, and will be
responsible to perform all of the duties currently associated with that
position.  However, you may, from time to time, be required to perform such
other duties as the Chairman, the President or the Board of Directors of the
Company may direct, provided that either those additional duties are consistent
with your background, skills and experience or you and the Company mutually
agree upon those additional duties.   The provisions of this paragraph modify
the terms set forth in Section 2 of the Employment Agreement.

Compensation
Your starting base salary will be $600,000.00.

At Washington Mutual we've made pay for performance the foundation of our
compensation strategy. One of the ways that we reward top performers is through
our bonus program. Your annualized bonus target will be 133.5% of your salary.
You will be entitled to a full year’s bonus in respect of 2006.  The bonus you
actually receive will be based on the Company's performance.  Of course,
Washington Mutual reserves the right to change the bonus plan at any time.

Signing Bonus
In appreciation of your decision to join us, the Company will pay you a one-time
signing bonus of $1,500,000.00.  The bonus (minus all federal and state
withholding) will be paid to you within 30 days of your start date, provided
that you are employed by the Company on that date.  If you voluntarily terminate
employment within 24 months of your start date, you agree to repay a pro-rated
share of the signing bonus. 

 

--------------------------------------------------------------------------------

WaMu Equity
WaMu Equity is an important part of your total rewards package. As a valued
member of our leadership team, you will be eligible to participate in the
relevant Washington Mutual equity incentive plans.

As part of your new hire package, you will be granted options to purchase 83,333
shares of Washington Mutual common stock. The grant date will be specified in
the Option Agreement. These stock options vest over three years, 1/3 each year
beginning on the one year anniversary of the grant date, subject to your
continued employment by Washington Mutual. The price at which you may exercise
your options will be the stock's fair market value at the close of market on the
day before the grant date. Stock options are granted under the Washington
Mutual, Inc. 2003 Equity Incentive Plan (the "Equity Incentive Plan") and are
subject to the provisions of that plan. These terms and other relevant terms of
options awarded to you will be set forth in your Option Agreement.

As part of your new hire package, you will also be awarded $750,000 worth of
Washington Mutual restricted stock.  You cannot sell or transfer the restricted
stock until the restrictions lapse.  The restrictions lapse ratably over three
years (1/3 on each anniversary) after the date of the award, provided that you
remain employed by Washington Mutual. The number of shares will be dependent
upon the market value at the time of the award. These terms and other relevant
terms of your award will be set forth in the Agreement.  The restricted stock
will be awarded under the Equity Incentive Plan, and pursuant to that plan, if
your employment by Washington Mutual ends, you will forfeit all restricted stock
on which the restrictions have not yet lapsed.

You will be eligible to be considered for equity awards each year during our
performance review process in January. Future awards are not guaranteed; they
are granted at the discretion of the Human Resource Committee of the Board and
are based on your performance and anticipated future contributions to our
company.

Benefits
We currently offer both a 401(k) plan ("WaMu Savings") and a cash balance
pension plan ("WaMu Pension"). WaMu Savings allows you to save for retirement by
contributing up to 75 percent of your eligible compensation (subject to IRS
limitations) to the Plan on a pretax basis. You are eligible to join WaMu
Savings as of your date of hire. Washington Mutual matches your pretax
contributions to WaMu Savings effective the first day of the month after you
have completed twelve months of service. The matching contribution is currently
100% on the first 3% of your eligible compensation that you contribute plus 50%
on the next 2% of your eligible compensation that you contribute. You are
immediately vested in your contributions, rollover contributions into the Plan,
and company matching contributions. You are also automatically eligible for
benefit accruals under the WaMu Pension as of the first day of the quarter
following your one year anniversary. Washington Mutual reserves the right to
amend or terminate these Plans at any time.  The Washington Mutual Flexible
Benefit Program offers many choices, including medical and dental coverage, that
allow you to create a benefits package tailored to your needs. Your flexible
benefits are effective the first day of the month following your first 10 days
of service with us. Notwithstanding the preceding, the Company agrees to provide
health, medical and life insurance coverage for you when your benefits provided
by your previous employer ends.  If you have any questions you may contact the
employee service center at (866) 492-6847.

--------------------------------------------------------------------------------

 

Relocation
Washington Mutual also offers a comprehensive relocation package. For a complete
overview of the relocation benefits available to you please refer to the
attached relocation document. If you voluntarily terminate employment within 24
months of your start date, you agree to repay the entire relocation benefit and
relocation bonus.

Change in Control
You will receive Washington Mutual's standard agreement providing severance
benefits in the event of termination in connection with a future change in
control (as defined in the agreement). This agreement will provide payment of an
amount equal to 3.00 times your annual compensation and accelerated vesting of
your stock options upon a termination for any reason other than for cause or
upon resignation for good cause (as those terms are defined in the agreement)
within three years following such a change in control. Annual compensation will
be defined in the agreement, but generally includes all items of compensation
for the calendar year other than the value of grants of equity rights.

Additional Provisions
When you accept our offer, you will be employed at will, meaning that either you
or the Company may terminate our relationship at any time for any reason,
without cause or advance notice. No representations to the contrary are
effective unless in writing and approved by the Board of Directors.

This offer of employment is contingent, in part, on the following conditions:

 * The results of your background check and reference check
 * Acceptance for bonding
 * Confirmation of your employment and education history
 * Proof of your legal right to work in the United States
 * Execution of Washington Mutual's Binding Arbitration Agreement (copy for your
   records enclosed) and your agreement to resolve eligible job related concerns
   through Washington Mutual's Dispute Resolution Process (DRP). Your manager
   will present you with your original Binding Arbitration Agreement for
   signature on your first day of work.

If you agree to the terms of this offer please indicate so by signing this
letter. The signed original should be returned to Senior Recruiting Manager,
Chelle Wingeleth at 1111 Third Avenue, EET1202, Seattle Washington 98101 no
later than April 15, 2005.
 

--------------------------------------------------------------------------------

We have enjoyed getting to know you through the interview process and look
forward to the opportunity to have you on our team. We hope that you will accept
this offer and we look forward to a great future together. If you have any
questions please do not hesitate to contact me.

Sincerely,

/s/ Daryl David

Daryl David
Executive Vice President, Human Resources





Acceptance
I accept employment with Washington Mutual according to the terms set forth in
this letter.

I also agree that, if I voluntarily terminate my employment within 24 months of
my start date, I will repay a pro-rated share of the signing bonus and the full
amount of any relocation benefit and bonus, and, to the extent allowed by law, I
authorize Washington Mutual to withhold any such amount from my final pay.

 

 /s/ James Corcoran

April 4, 2006

Signature

Date

 